Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16, 19, 21, 37, 38, 42, 43, 45, 51) in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that searching and examining Groups I-IV together, especially Groups I, II and IV, would not place a serious burden on the Examiner. This traversal is persuasive and therefore, the restriction has been withdrawal. Claims 1-16, 19, 21, 37-38, 42-43, 45, 51, 54-65, 67-70, 72, 74, 76, 94, 112 and 114 are treated on the merit.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 94, 112 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 94, and 114, the term “providing (i) the apparatus of claim 58, or (ii) an apparatus comprising…” recited in line 2, is indefinite because it is unclear whether the term after “or” is part of the claim of not.  Clarification or correction is needed.
NOTE: For purpose of examination, it is only consider the term “providing (i) the apparatus of claim 58” and the term “the term after “or” is not considered the part of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 47, 51, 56-59, 60-62, 64-65, 70, 72, 74, 76, 94, 112, 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 9,642,193) cited by applicant.  Regarding claims 1, 5, 94, 112, 114, Kondo discloses low-oxygen atmosphere apparatus comprising a tube formed at least in part of an electromagnetic wave-transparent material (17, col. 8, line 20, Figure 2); a susceptor material disposed in the tube ( 15, 15’; col. 8, lines 6-11 and col. 8, lines 28-37, Figure 2); and an applicator (13, col. 8, lines 28-37, Figure 2), wherein (i) a first end of the tube is fixably mounted to the applicator (col. 8, lines 20-21, Figure 2), and (ii) at least a portion of the tube and at least a portion the susceptor material in the tube is arranged in the by heat the fluid at a rate of at least 100 °C/min. (col. 8, lines 61-67, Figure 3).  Regarding claims 2, 56-57, Kondo discloses the susceptor material being particulate, or monolithic and of a predetermined material (col. 3, lines 46-53, Figure 2). Regarding claim 3, Kondo discloses the tube being fixedly mounted (Figure 2). Regarding claims 6, 64 and 72, Kondo discloses microwave generator(s) (12, 12’is positioned to introduce microwaves into the applicator (Figure 2). Regarding claims 7-9 and 60-62, Kondo discloses a microwave transparent material (col. 8, lines 8-20). Regarding claim 10, Kondo discloses the tube (17) being monolithic structure (Figure 2). Regarding claim 51, Kondo discloses the tube further comprising a microwave disruptor (16, Figure 3).  Regarding claim 70, Kondo inherently discloses the container 17, is more or less a pressure container (Figure 2).  Regarding claims 58 and 74, Kondo .
Claim(s) 1-3, 5-10, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/013437A1.  Regarding claims 1, 5, 94, 112, 114, WO 2006/013437A1  discloses microwave oven for the preparation of ceramic pigments process using such oven comprising a tube formed at least in part of an electromagnetic wave-transparent material (11, basic abstract); a susceptor material disposed in the tube ( equivalent-abstract); and an applicator (10), wherein (i) a first end of the tube is fixably mounted to the applicator (Figure), and (ii) at least a portion of the tube (11) and at least a portion the susceptor material in the tube is arranged in the applicator (10, Figure ). Regarding claims 2, 56-57, WO 2006/013437A1 discloses the susceptor material being particulate, or monolithic and of a predetermined material (equivalent-abstract). Regarding claim 3, WO 2006/013437A1 discloses the tube being fixedly mounted (Figure).  Regarding claims 6, WO 2006/013437A1 discloses microwave generator(s) (16) is positioned to introduce microwaves into the applicator (Figure).  Regarding claims 7-9, WO 2006/013437A1 discloses a microwave transparent material (abstract). Regarding claim 10, WO 2006/013437A1 discloses the tube (11) being monolithic structure (Figure). Regarding claim 51, WO 2006/013437A1 discloses the tube further comprising a microwave disruptor (17, Figure).  Regarding claim 58, WO .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,642,193) cited by applicant.  Kondo discloses substantially all features of the claimed invention except the tube being spring mounted and the use of sealing elements.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the tube being spring mounted and the use of sealing elements which is depending on the circumstances in order to suit the user specific application.
Claims 37-38, 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,642,193) cited by applicant.  Kondo discloses substantially all features of the claimed invention except the use of vessels with .
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,642,193) in view of EP 3524072A1 both cited by applicant.  Kondo discloses substantially all features of the claimed invention except a retention device comprises a screen coupled to the container, a perforated plate coupled to the container, or a perforated wall of the container.  EP 3524072A1 discloses a retention device comprises a screen coupled to the container, a perforated plate coupled to the container, or a perforated wall of the container (28, Figure 2).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Kondo a retention device comprises a screen coupled to the container, a perforated plate coupled to the container, or a perforated wall of the container as taught by EP 3524072A1 in order to permit the fluid pass through but not susceptor material.
Claims 11-14, 16, 19, 21, 54-55, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ripley (US 7,161,126) discloses microwave heat treatment of manufactured components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 9, 2022